Citation Nr: 1707371	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-47 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an extension beyond December 1, 2008, of a temporary total rating under 38 C.F.R. § 4.30 based on a need for convalescence following left knee surgery.

2.  Entitlement to an extension beyond March 1, 2011, of a temporary total rating under 38 C.F.R. § 4.30 based on a need for convalescence following left knee surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from August 1979 to October 1986.

This matter comes before the Board of Veteran's Appeals (Board) from January 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In the January 2010 rating decision, the RO denied the Veteran's petition for a temporary total disability rating (TTR) based on a need for convalescence following a July 28, 2008 orthopedic surgery on his service-connected left knee.  The Veteran submitted a notice of disagreement in March 2010; a statement of the case was issued in November 2010.  The Veteran submitted a timely substantive appeal in December 2010; a supplemental statement of the case (SSOC) was issued in April 2015. 

In the June 2011 rating decision, the RO denied the Veteran's petition for a TTR based on a need for convalescence following an October 15, 2010 orthopedic surgery on his service-connected left knee.  The RO addressed this issue in an April 2015 SSOC; the Board accepted jurisdiction of this issue.  Percy v. Shinseki, 23 Vet App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

In August 2015, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for additional development.  In a June 2016 rating decision, the RO granted entitlement to a TTR for the periods of July 28, 2008 to November 30, 2008, and October 15, 2010 to February 28, 2011.  Hence, the issues have been recharacterized to reflect this award.  A disability rating of 30 percent was assigned for the respective periods following convalescence. 

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.


FINDINGS OF FACT

1.  As of December 1, 2008, the Veteran's left knee disability was not manifested by severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited so as to require an extension of convalescence following the surgery performed in July 2008.

2.  As of March 1, 2011, the Veteran's left knee disability was not manifested by severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited so as to require an extension of convalescence following the surgery performed in October 2010.


CONCLUSIONS OF LAW

1.  The criteria for an extension beyond December 1, 2008, of a temporary total rating based on a need for convalescence following left knee surgery have not been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.30 (2016).

2.  The criteria for an extension beyond March 1, 2011, of a temporary total rating based on a need for convalescence following left knee surgery have not been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.30 (2016).




(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The RO provided VCAA notice to the Veteran  in two separate letters dated July 2009, prior to the January 2010 rating decision that adjudicated the claim in conjunction with the 2008 left knee surgery.  The notices included the types of evidence needed to substantiate the claim and the relative duties of VA and the Veteran to obtain evidence.  The Veteran was notified of what information and evidence he needed to submit and what information and evidence would be obtained by VA. The notices included the provisions for the effective date of a claim and for the degree of disability assignable.  

Following the submission of the additional claim based upon the 2010 left knee surgery, the Veteran was provided VCAA notice in January 2016.  Although this letter was sent after the June 2011 rating decision, the timing defect of the notice was not prejudicial to the Veteran because he was subsequently provided adequate notice and the opportunity to respond with additional argument and evidence.  His claim was readjudicated and a SSOC was provided in June 2016.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a SSOC, is sufficient to cure a timing defect).  Accordingly, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims and has been afforded ample opportunity to submit such information and evidence.

The record reflects that VA also made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of private treatment records, VA treatment records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

Further, the Veteran was afforded VA examinations in October 2009 and April 2016 in conjunction with his claims.  The VA examiners addressed the essential contentions of the Veteran, were informed by a review of the Veteran's medical history, and presented findings in support of their medical opinions.  Thus, the Board finds that the VA examination reports are collectively adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

Additionally, the RO substantially complied with prior remand instructions.  In August 2015, a remand directed the RO to send the Veteran the appropriate VCAA notice for the claim stemming from his October 2010 left knee surgery; obtain outstanding private and VA treatment records; and afford the Veteran an additional VA examination.  In September 2015, additional VA treatment records were associated with the claims file.  In October 2015, the RO sent the Veteran a request and release for relevant records from Panorama Orthopedics and Spine Center.  VCAA notice was sent to the Veteran in January 2016 and he underwent a VA examination in April 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, the duties imposed by the VCAA have been considered and satisfied.   Through various notices of the RO, the Veteran has been notified and demonstrated awareness of the evidence needed to substantiate the claims on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Thus, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Criteria

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a).

Total ratings for convalescence may be extended for 1, 2, or 3 months beyond the initial 3 months for any of the three reasons set forth under 38 C.F.R. § 4.30(a). Extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made for reasons (2) or (3) under 38 C.F.R. § 4.30(a) upon approval of the Veterans Service Center Manager. 38 C.F.R. § 4.30(b).

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

III.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows, or fails to show, as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. 
§ 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extension of Temporary Total Rating beyond December 1, 2008

The Veteran contends that a TTR for convalescence following left knee surgery in July 2008 is warranted for a period of 18 months based on the evidence submitted from his private physician.  The June 2016 rating decision granted a TTR for the period beginning July 28, 2008 to November 30, 2008.

On July 28, 2008, the Veteran underwent surgery for left knee open patellar tendon reconstruction under the care of a private physician (Dr. M) at Panorama Orthopedics.  In August 2008, treatment records from another private physician (Dr. L.) showed that the Veteran was using a brace for his left knee and that the incision was well-healed.  The Veteran sought treatment for knee pain at the VA clinic in Aurora, Colorado in August 2008.  He requested medication but refused further evaluation of his knee.  

In January 2009, Dr. L. noted the Veteran's report that the pain was manageable and his weight was stable in his left knee.  Dr. L.'s notes from April 2009 indicated that he was still using the left knee brace, yet able to travel to Georgia during the previous months.  In May 2009, the Veteran visited the VA clinic seeking medication for knee pain.  In June 2009, X-rays showed left knee post-surgical changes, including possible loosening or infection of the screws in the upper patella, along with soft tissue swelling.  At an August 2009 appointment, the Veteran was referred to orthopedics due to continued knee pain complaints.

At the October 2009 VA examination, the Veteran reported that his left knee had worsened over the years, requiring several surgeries.  He described instability, pain, weakness, inflammation, flare-ups, and giving way.  The examiner noted the use of a left knee brace and altered gait pattern.  Physical examination revealed joint enlargement, crepitus, deformity, edema, effusion, tenderness, pain at rest, instability, weakness, abnormal motion, and guarded movement. The diagnosis was left knee patellar rupture with multiple post-operative complications, including infection in remission, and left knee chondromalacia patella by history. 

A March 2010 letter from Dr. M. stated, "It took [the Veteran] 15 to 18 months to convalesce."  Enclosed with the letter was the operative report from the July 2008 surgery.

The April 2016 VA examination report contained a detailed medical opinion from an examiner with surgical training, Board Certification, and over twenty years of practice in the field of General and Vascular Surgery.  The examiner described his experience with post-operative knee convalescence following knee tendon takedowns and reconstruction.  After a thorough evaluation of the Veteran, including discussion regarding his medical history and review of the relevant medical evidence, the examiner opined that the Veteran was not compliant with his post-operative physical therapy protocols.  The examiner explained that it is well-known, clinically and from his experience, that recovery of function and long-term success is largely dependent on the patient's compliance with following prescribed rehabilitation protocols.  In the face of his non-compliance, the examiner opined that the Veteran did as well as could be expected.  

The examiner commented on August 2008 progress notes showing the incision was well-healed only three weeks out from surgery.  In five subsequent progress notes through June 2009, the examiner saw no indication of any failure of the repairs.  He further noted a June 2009 progress note which documented no reported falls and that the Veteran was no longer using his knee brace, thus indicating that the knee was stable and as well-rehabbed as well as possible in the face of non-compliance with physical therapy and post-operative procedures.  

The examiner stated it was critical to note that prior to the July 2008 surgery and continuing through the date of the examination, the Veteran reported that his activity levels were the same.  He was confined to the first floor of his home, but his activities of daily living were intact, including eating, cooking, and hygiene.  The examiner concluded that the appropriate period of convalescence extended to mid-November 2008. 

In reaching that conclusion, the examiner addressed the March 2010 letter from Dr. M. which described the convalescence period as lasting 15-18 months after July 2008.  The examiner stated that letter carried little to no weight, due to the Veteran's description of his deteriorated relationship with the private physician, including threats of a lawsuit.  He opined that Dr. M. seemed to have written the letter at the Veteran's request in an attempt to avoid a lawsuit, as the examiner saw no evidence of Dr. M.'s clinical involvement post-operation.  

After careful consideration of the evidence of record, the Board finds that the evidence does not indicate the presence of severe postoperative residuals subsequent to December 1, 2008.  There is no objective medical evidence of incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or prohibition of weight-bearing requiring the use of a wheelchair or crutches to warrant extension of a TTR beyond December 1, 2008.  38 C.F.R. § 4.30.  

Although the Veteran sought medical treatment for left knee pain in 2009, there is no persuasive evidence that he required convalescence after December 1, 2008.  As of January 2009, Dr. L. noted that the Veteran reported that the knee pain was manageable and his weight was stable.  In April 2009, Dr. L.'s notes indicated that he was using a left knee brace, yet able to travel to Georgia in the previous months.  The October 2009 VA examination documented that the Veteran's left knee disability was manifested by instability, pain, weakness, inflammation, flare-ups, and giving way. However, it did not reflect therapeutic immobilization, a cast, or the need for a wheelchair or crutches to avoid weight-bearing on the knee.  The surgical wounds were healed and the Veteran was not housebound. 

When reviewing medical evidence, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, the Board has assigned the opinion of the April 2016 VA examiner more probative value than the March 2010 letter of Dr. M. because the examiner's opinion was based upon a thorough review of the Veteran's medical history and supported by a detailed rationale.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (noting "the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted"); see also Nieves-Rodriguez, supra at 304 (noting "most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight . . . if it contains only data and conclusions.").  Dr. M's assessment of the convalescence period is absent of sufficient detail supporting his opinion.  Additionally, his opinion on the convalescence period is not afforded significant weight given his lack of clinical involvement during the convalescence period, as confirmed by the Veteran's representation that Dr. M "dumped" him within a few weeks following the surgery.

The Board has also considered the Veteran's contentions regarding the status of his left knee post-surgery.  The Veteran is competent to provide evidence about his disability; for example, he is competent to describe symptoms including pain and instability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is also credible to the extent that he sincerely believes he is entitled to an extension for a TTR.  However, he is not competent to provide evidence pertaining to the medical details of convalescence post-surgery, as this is a complex medical issue which requires the application of knowledge beyond the realm of a lay person.  See Jandreau, supra; Layno, supra at 469-470.  Competent evidence concerning the nature and extent of the Veteran's period of convalescence was provided by the VA examiners who interviewed and evaluated him during the current appeal.  Thus, the lay evidence is outweighed by the competent medical evidence that evaluates the true extent of his left knee disability following surgery.  

Therefore, as the competent and probative evidence shows that the Veteran did not require convalescence beyond December 1, 2008 for his left knee following the July 2008 surgery, an extension of a TTR is not warranted for the 18 month period sought by the Veteran.

Extension of Temporary Total Rating beyond March 1, 2010

The Veteran contends that a TTR for convalescence following left knee surgery in October 2010 is warranted.  The June 2016 rating decision granted a TTR for the period beginning October 15, 2010 to February 28, 2011.

As described above, the October 2009 VA examination documented the Veteran's report of left knee pain.  The diagnosis was left knee patellar rupture with multiple post-operative complications, including infection in remission, and left knee chondromalacia patella by history.

In mid-October 2010, the Veteran underwent left knee surgery at a VA clinic in Denver, Colorado to address the diagnosed rupture.  The postoperative disposition stated he would be immobilized for a period of four weeks.  

A note from the orthopedic surgeon later in October 2010 anticipated a six month recovery period.  Accompanying treatment notes documented that the incision was well-healed.  The Veteran was placed in a hinged knee brace with 0 to 20 degrees of flexion and the doctor authorized touching down of the leg with weight bearing in full extension. The Veteran declined to remain at the clinic for an ultrasound.

In mid-November 2010, he returned for examination of his left knee.  He stated he had not received a call to schedule physical therapy and thus, had not attended.  He had weaned himself from crutches and was able to tolerate weight bearing on the left knee.  The Veteran described the pain as tolerable and denied that the knee was giving way.  He informed the VA doctor that his personal physician advised that an ultrasound was not needed.

Later in November 2010, the Veteran sought treatment from the emergency room after falling down approximately five stairs.  The suture line was noted to be intact and well-healed.  He was mobile and ambulating independently without the use of supportive devices.  After X-rays revealed no fractures, the Veteran was advised to rest and ice his knee and follow up with the orthopedic department. 

In early December 2010, the Veteran cancelled a physical therapy appointment.  At a follow up appointment with the orthopedic unit the next week, he was non-compliant with the physician's instructions regarding physical therapy and recovery.

In January 2011, the Veteran presented in the emergency room with a complaint of ear pain.  The treatment notes indicated that he had been traveling out of town. 

In May 2011, the Veteran was again seen in the orthopedic unit for his left knee.  Examination revealed he lacked about 30 degrees of extension, but had flexion to over 90 degrees.  Good stability of the knee was noted.
The April 2016 VA examiner opined that the Veteran was not compliant with his post-operative physical therapy protocols.  The examiner noted the Veteran's report that he had established a lifestyle confined to his home prior to the July 2008 surgery, and continued that lifestyle at the time of the examination.  The Veteran described his ability to walk within his house, although limited to the first floor.  He stated he walked at most 80 yards while wearing a knee brace or using a single point cane.  The examiner concluded that in the face of the non-compliance with recommended physical therapy, the Veteran did as well as could be expected.  He stated that the appropriate period of convalescence extended to mid-February 2011.

After careful consideration of the evidence of record, the Board finds that the evidence does not indicate the presence of severe postoperative residuals subsequent to March 1, 2011.  There is no objective medical evidence of incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or prohibition of weight-bearing requiring the use of a wheelchair or crutches to warrant extension of a TTR beyond March 1, 2011.  38 C.F.R. § 4.30.  

The Veteran sought medical treatment after falling in November 2010; however, there is no persuasive evidence that he required convalescence after March 1, 2011.  The surgical wounds were noted as well-healed in November 2010.  As of January 2011, treatment notes documented the Veteran's report of out-of-town travel, indicating that he was mobile and not housebound.  Treatment records for the relevant period do not reflect therapeutic immobilization or the use of a body cast, wheelchair, or crutches. 

The Board has also considered the Veteran's contentions regarding the status of his left knee post-surgery. The Veteran is competent to provide evidence about his disability; for example, he is competent to describe symptoms including pain and instability.  See Layno, supra.  He is also credible to the extent that he sincerely believes he is entitled to an extension for a TTR.  However, he is not competent to provide evidence pertaining to the medical details of convalescence post-surgery, as this is a complex medical issue which requires the application of knowledge beyond the realm of a lay person.  See Jandreau, supra; Layno, supra at 469-470.  Competent evidence concerning the nature and extent of the Veteran's period of convalescence was provided by the VA examiner who interviewed and evaluated him during the current appeal.  Thus, the lay evidence is outweighed by the competent medical evidence that evaluates the true extent of his left knee disability following surgery. Notably, there is no competent medical opinion of record to the contrary. 

Therefore, as the evidence of record shows that the Veteran did not require convalescence beyond March 1, 2011 for his left knee following the October 2010 surgery, an extension of a TTR is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, supra at 55-57.


ORDER

Entitlement to an extension of a temporary total disability rating under 38 C.F.R. § 4.30 beyond December 1, 2008, based on a need for convalescence following left knee surgery, is denied. 

Entitlement to an extension of a temporary total disability rating under 38 C.F.R. § 4.30 beyond March 1, 2011, based on a need for convalescence following left knee surgery, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


